Title: Abigail Adams’ Diary of Her Return Voyage to America, 30 March – 1 May 1788
From: Adams, Abigail
To: 


        MS (M/AA/1, APM Reel 197). PRINTED: JA, D&A, 3:212–217. AA began her Diary in London on 30 March on the eve of the Adamses’ departure first for Portsmouth and then for Cowes, where they were to meet their ship, the Lucretia. AA related the sightseeing they did while waiting two weeks to board the ship—including visits to Carisbrooke Castle and the town of Yarmouth—and also the boredom: “Haveing staid at Portsmouth untill I had read all our Books and done all the Work I had left out, I never before experienced to such a degree what the French term enui.” Finally at sea, AA found her health better than expected, suffering only from “Want of Sleep,” though her maid, Esther Field Briesler, “is very near her Time, in poor Health and distressingly Sea sick.” AA deemed noteworthy a religious service conducted by Rev. John Murray, but otherwise skipped over most of the voyage. Instead, she chose to focus on a summation of her years in Europe: “I do not think the four years I have past abroad the pleasentest part of my Life. Tis Domestick happiness and Rural felicity in the Bosom of my Native Land, that has charms for me. Yet I do not regreet that I made this excursion since it has only more attached me to America.”
      